Citation Nr: 0810640	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-18 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1960 to February 
1964.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The veteran testified at a videoconference hearing at the RO 
before a Member of the Board in March 2008.  

Service connection for a back disorder was denied in March 
1994 without appeal by the veteran.  In April 2001, he 
submitted an application to reopen his claim, which was 
granted by the RO in the May 2002 decision that ultimately 
denied service connection and which the veteran appealed.  
The Board likewise finds the claim reopened, and no prejudice 
to the veteran by de novo review.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


FINDING OF FACT

A low back disorder was evident during service and is at 
least as likely as not related to currently demonstrated 
degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
degenerative disc disease of the lumbar spine was incurred in 
service. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in July 2001, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In May 2006 the veteran was provided with the necessary 
notifications.  

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time, especially in view of the 
holding herein.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is seeking service connection for his low back 
disorder, which as been diagnosed as degenerative disc 
disease of L4-L5, status post interbody fusion and cage 
operation with residuals pain, stiffness, and lumbar 
radiculopathy.  The Board has reviewed the veteran's claims 
folder, including the service treatment records, private 
records of medical treatment subsequent to service and the 
findings of two VA examinations.  After review of the record, 
and for the reasons that will be given, it is determined that 
the evidence is in equipoise.  As such, with resolution of 
reasonable doubt in the appellant's favor, service connection 
for the veteran's low back disorder is granted.  

In correspondence and testimony given before the undersigned, 
the veteran stated that his low back was injured when he fell 
from a B-52 bomber on which he was working.  He stated that 
he was hospitalized for over 20 days and that he continued to 
receive treatment throughout his period of service.  Review 
of the service treatment records shows that he was treated 
for back disabilities beginning in January 1963.  The 
diagnosis in service was myositis.  At the time of 
examination for separation from service the veteran stated 
that he continued to have recurrent back pain.  The service 
treatment records do not include a report of the cause of the 
veteran's back pain, but only that the veteran had noticed 
back pain for a month prior to his initial treatment in 
January 1963.  It is clear from the record that there was no 
evidence of back pain prior to that date in service.

Beginning in 1993, private treatment records document a low 
back disorder, diagnosed on MRI study as degenerative changes 
of the lumbar discs, primarily at L4-5 and L5-S1.  In 1993, 
the veteran gave a history of back pain since 1963.  There is 
a record recording complaints of leg pain in 1971 after work.  
No specific diagnosis is entered at that time.  

There is evidence on file that attempts to obtain medical and 
chiropractic evidence in the 1960's and 1970's was 
unsuccessful as records were not kept for long periods or the 
doctors had died or retired.

In 1999, the veteran underwent a lumbar laminectomy and 
interbody fusion.  At the time he was being evaluated for 
this procedure, he reported that the onset of his back pain 
had been in 1963 after he had suffered a fall.  In a May 2002 
affidavit, a fellow serviceman stated that he recalled that 
in 1963 the veteran had fallen off a B-52 while performing 
maintenance work.  He went on to state that the veteran had 
spent his 21st birthday in the hospital as a result of this 
fall and that he seemed to have periodic problems with his 
back from that time.  An additional statement from the 
veteran's son, to the effect that he recalls his father 
always having problems with his low back was also received.  

Two interpretations of a VA compensation examination have 
been entered in an attempt to ascertain whether the veteran's 
complaints of low back pain are related to the current 
symptoms of degenerative disease of the lumbar spine.  In 
April 2002, the examiner accepted the veteran's history of a 
fall during service, reviewed the treatment records including 
the service medical records, and rendered an opinion that it 
was as likely as not that the current back condition was the 
result of the incident described by the veteran as having 
occurred during service.  

The second opinion, without examination, rendered in August 
2005 noted that the veteran's service treatment records did 
not document a fall as described by the veteran and that 
there was no record of the veteran having been treated for a 
low back disability from his discharge from service until 
1991.  For this reason, the examiner rendered an opinion that 
it was not as likely as not that the veteran's current back 
problems were related to the inservice diagnosis of myositis.  
The examiner stated that, if there were further documentation 
of a traumatic origin of the back time at the time that he 
was in service, or documentation of treatment for problems 
with his low back between the time he left service and 1991, 
the case should be further reviewed.  

Review of the two VA medical opinions shows that the 
veteran's current low back pathology may be related to 
service, if there is documentation of the incident described 
by the veteran at his hearing in March 2008.  After review of 
the entire record, the Board is of the opinion that there is 
sufficient supporting evidence to accept the veteran's 
versions of the events-with supporting lay statements--and, 
thus, establish service connection.  In addition to the 
veteran's sworn testimony, there is the fact that the veteran 
related a description of the events in 1999, prior to his 
application to reopen claim his claim in 2001, and the 
affidavit from the fellow serviceman attesting to the fact 
that the veteran did, in fact, sustain such an injury.  In 
light of this, the Board finds sufficient verification of the 
veteran's fall, despite the fact that the service treatment 
records do not record a history of the incident.  As such, 
the evidence is deemed to be in equipoise and the benefit of 
the doubt doctrine is applicable.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection is therefore, granted.  




ORDER

Service connection for degenerative disc disease of the 
lumbar spine is granted.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


